Title: From George Washington to Elias Dayton, 7 May 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters Newburgh May 7th 1782
                        
                        I have received your Letter of the 6th and am obliged to you for the Papers & Intelligence contained
                            therein—Altho I can by no Means imagine the Enemy will give over an Offensive Naval War, or that all the Reports
                            respecting their granting Independence, have any other design or tendency than to lull us into a state of more profound
                            security & inactivity, if possible.
                        Some time ago the Proceedings of a Court Martial held in the Jersey Brigade were sent back, on account of
                            their wanting that formality which is requisite in Capital Cases—I have since received certain Proceedings in form of a
                            Letter but without signature, which I return by this conveyance; and cannot but observe that such things carry too great
                            an appearance of negligence & inattention.
                        Urged by public duty & private friendship, I must take the liberty of telling you, that reports
                            unfavorable to the attention of some of the Officers of the Jersey Line have prevailed; & that the discipline of
                            the Troops is in consequence much relaxed—I am very sensible of the difficulties which attend the Command of Troops when
                            Cantoned in their own State and of the causes which conspire to dissipate their Morals & ruin their discipline—but
                            let me entreat you, Sir, that the utmost care may be bestowed in preparing & training the Men for the field;
                            & that no officer of any rank whatever, may be a single Moment absent from his Corps, without there shall be the
                            most pressing & indispensable necessity for it—Col. Steward is now setting off to inspect the York &
                            Jersey Brigades, I expect a particular Report by him. I am Sir &c.
                        When did Sr Henry Clintons Letters come within our Lines—they are dated so long back as the 25 & 27.